Citation Nr: 1429580	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder prior to March 16, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Regional Office (RO) in Togus, Maine, for the Detroit, Michigan RO.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in August 2011, the Veteran cancelled his hearing request.

During the course of the appeal, by rating decision in August 2010, the RO granted an increased 70 percent rating for PTSD, effective March 16, 2010.  However, inasmuch as a higher rating is available for PTSD both before and after March 16, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, entitlement to a TDIU was granted in an August 2010 rating decision, effective March 16, 2010.  The Board recognizes that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, claims for increased evaluations and TDIU claims may be separately adjudicated.  See id. at 454.  In this case, following the August 2010 rating decision the claims file does not indicate the Veteran has expressed a desire to appeal any aspect of the TDIU claim as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the TDIU issue is not on appeal.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Prior to March 5, 2010, PTSD was manifest by intermittent suicidal ideation, near-continuous depression, continued sleep disturbances, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; total occupational and social impairment is not shown prior to March 5, 2010.

2.  From March 5, 2010, PTSD was manifest by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD prior to March 5, 2010, and of 100 percent thereafter, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in February 2008 fully satisfied the notice requirements of the VCAA, and that the Veteran's claims were initially adjudicated by the Agency of Original Jurisdiction (AOJ) in May 2008.  Thus, any error as to the timeliness of the notice was harmless.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service records and relevant VA medical records are in the file. The Board finds no indication that other available, outstanding treatment records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with his claim most recently in March 2014.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinion to be thorough and complete concerning the claim.  Therefore, the Board finds the examination report and opinion combined with the remainder of the evidence of record is  sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, in September 2013, the Board remanded this case for further development.  Specifically, this remand instructed the AOJ to obtain updated VA treatment records, records from the Social Security Administration, and to schedule the Veteran for an updated VA examination.  The requested records were obtained and associated with VBMS, and the requested examination was provided in March 2014.  As such, the Board finds that the purpose of the prior remand has been fulfilled, and there has been substantial compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Claim for Increased Rating

	A.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2013).

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

	B.  PTSD

Throughout the period of appeal, the Veteran has received individual therapy through the VA medical system.  Reports of this therapy are of record.

A VA treatment record from May 2007 reflects that the prior week, the Veteran had grabbed a co-worker.  His wife had threatened to leave him unless he got help.  He had an increased startle response and had trouble sleeping.  The examiner found the Veteran to be anxious and tearful, but with good memory and fluent speech.  A GAF score of 55 was assigned.

A Vet Center intake completed in September 2007 indicates that the Veteran was struggling with depression.  He experienced daily flashbacks and intrusive thoughts.  The note reflects that the Veteran had an explosive temper, and he frequently argued with his coworkers.  He reported experiencing insomnia, and he had trouble concentrating.  An exaggerated startle response was present.  The intake provider felt that the Veteran's short and long term memory was impaired.  His insight was poor, and he had passive suicidal thoughts.  He had been prescribed both Celexa and Lorazepam.  It was noted that the Veteran had severe marital problems, and a GAF score of 48 was assigned.

A lay statement submitted in October 2007 from S.K. contains his observations that the Veteran would become agitated with fellow coworkers and his supervisors.  He recalled an instance where the Veteran said he was going to commit suicide.

D.R.L. remarked in February 2008 that she had seen the Veteran's explosive temper.  A letter from the Veteran's son, J.R., reflects that the Veteran was often on edge.  T.J.T., the Veteran's work supervisor, commented that the Veteran had an explosive temper.  Coworker J.R.O. had seen the Veteran's personality change in an instant.  A. R.-H., the Veteran's daughter, recalled the Veteran's sleep problems, nightmares, and temper.

In February 2008, K.A.R., the Veteran's spouse, said that the Veteran had tried to kill her in his sleep multiple times when he had nightmares.  

A March 2008 statement from S.K. reflects that the Veteran had difficulty interacting with coworkers.  He would often become angry.  S.K. knew of a suicide attempt.  An April 2008 letter from another supervisor, S.L., contains observations of the Veteran's explosive behavior towards coworkers.

On VA compensation and pension examination in April 2008, the Veteran reported problems concentrating at his place of employment.  He felt distracted and anxious.  He had experienced an increase in flashbacks, and the previous year, had thoughts of suicide.  At work, he had grabbed a co-worker by the throat.  He had increased depression, irritability, and sleeplessness.  In terms of social functioning, the Veteran expressed that he isolated himself.  He did not enjoy family gatherings or being with his friends or coworkers.  The examiner found that the Veteran had good hygiene and grooming.  He was alert and oriented, and his speech was of a normal rate.  The examiner indicated that the Veteran was clearly nervous and tearful throughout the examination.  Fleeting weekly thoughts of suicide were present.  Judgment and insight were intact, but the Veteran was unable to perform serial sevens due to concentration issues.  The examiner wrote that the Veteran's family and social relationships had deteriorated, and the Veteran was unable to participate in many activities he had previously enjoyed.  The Veteran was able to maintain employment at that time.  A GAF score of 55 was assigned, with related serious social and occupational impairment.

A February 2009 letter from E.D., L.M.H.W., D.C.S.W., reflects that the Veteran began treatment about a year and a half previously.  Ms. D. indicated that the Veteran experienced panic attacks, body tremors, and intrusive memories.  She wrote that the Veteran became overwhelmed when faced with deadlines.  She opined that the Veteran was unemployable due to the possibility of creating an accident in the workplace because of his poor focus, poor energy, poor impulse control, and irritability.

In December 2009, A.S., F.N.P.-B.C. and Health Services Supervisor at the Veteran's place of employment, wrote that despite medications and counseling, the Veteran was still suffering from anxiety.  She noted that the Veteran experienced periods of anxiety at work, but his job allowed him to take short breaks and isolate himself; as such, his safety was not an issue.  She remarked that the Veteran had trouble sleeping and had spoken of suicide.  She indicated that the Veteran was often on the verge of breaking down.  She felt that the Veteran's symptoms were greatly interfering with his life, and it took great efforts for him to concentrate on his job duties.

After carefully reviewing the evidence of record, the Board concludes that prior to March 5, 2010, the occupational and social impairment from the Veteran's PTSD approximated the impairment required for a 70 percent disability raitng, but no higher.  

The evidence of record shows that prior to March 5, 2010, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, which is squarely within the criteria for the 70 percent rating.  A schedular rating of 100 percent rating is awarded for total occupational and social impairment, but prior to March 5, 2010, the evidence did not show the Veteran's PTSD impairment more nearly approximates such impairment. 

To this point, the Board recognizes that prior to March 5, 2010, the Veteran experienced symptoms such as suicidal ideation, near continuous depression, and unprovoked periods of irritability, as evidenced by the observations of his co-workers.  Additionally, the Veteran's flashbacks clearly interfered with his ability to perform his job effectively at his place of employment, as exemplified by the February 2009 letter from the Veteran's social worker which suggests that he was unemployable.  However, prior to March 5, 2010, the Veteran was able to maintain his employment.  Significantly, the Health Services Provider at the Veteran's place of employment acknowledged in a December 2009 letter that while the Veteran's PTSD symptoms affect his work performance, his job allowed accommodations so he could maintain his employment.  As such, prior to March 5, 2010, the Veteran's serious symptoms typified the criteria suggested by a 70 percent disability rating under Diagnostic Code 9411, but they did not rise to the level of total occupational and social impairment necessary to support a 100 percent disability rating.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, prior to March 5, 2010, while the Veteran was noted to have some suicidal thoughts and ideations,the objective evidence does not reflect such symptoms as a gross impairment in thought processes or communication, persistent delusions of hallucinations, grossly inappropriate behavior, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, that are characteristic of the 100 percent rating pursuant to VA's rating schedule.  Thus, the Board concludes that the evidence of record does not reflect a total occupational and social impairment prior to March 5, 2010, and without total occupational and social impairment, a 100 percent evaluation is not warranted.

The Board notes that the April 2008 VA examiner assigned a GAF score of 55.  This score is indicative of serious symptoms and serious impairment in social and occupational functioning, and is thus representative of the criteria for a 70 percent, and no higher, rating.

As of March 5, 2010, the Veteran's symptoms had increased in severity to the point where he could no longer maintain employment.  A.S. wrote another letter in March 2010 indicating that the Veteran had a supervisor whose facial features triggered memories of Vietnam.  The Veteran had recently had such a difficult day that he hid in a box and cried.  It was noted that due to the severity of the Veteran's symptoms, he could no longer be accommodated on the job, and his prognosis of returning to work were very poor.  A.S. wrote that the Veteran's admission of uncontrolled feelings of hatred toward a supervisor put him at risk of violent behavior, and he had not worked since March 5, 2010.

B.B., president of the Veteran's union, wrote in July 2010 that during the time the Veteran had previously been employed, he had personally interceded in an incident that could have been a physical assault.  He said that the next day, the Veteran had no recollection of the incident.  

On VA examination in March 2014, the examiner opined that the Veteran experienced total occupational and social impairment due to his PTSD.  It was noted that the Veteran experienced a depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting his ability to function, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, an inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner indicated that the Veteran had difficulty staying in the room for the evaluation, and it was reiterated that the Veteran was totally occupationally and socially impaired at that time.

Based on the aforementioned evidence, the Board finds that a 100 percent disability rating for PTSD is warranted from March 5, 2010.  This is the date on which the Veteran's employment was terminated, and information from his employer reflects that his symptoms could no longer be accommodated on the job.  Additionally, the March 2014 VA examiner specifically opined that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  Significantly, the March 2014 VA examination report also included detailed reasons supporting the examiner's conclusion that the Veteran's PTSD had resulted in a total occupational and social impairment.  As total social and occupational impairment was present, the Board finds that a 100 percent evaluation for PTSD is warranted from March 5, 2010.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  As the Board is granting a 100 percent disability rating from March 5, 2010, the issue of entitlement to an extraschedular evaluation is moot from that point.

Concerning the period prior to March 5, 2010, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular rating for the PTSD prior to March 5, 2010.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his PTSD.  As discussed above, the rating criteria for PTSD account for the Veteran's irritability, panic attacks, interpersonal problems as well as economic inadaptability.  As such, it cannot be said that the available schedular rating for the Veteran's PTSD is inadequate prior to March 5, 2010.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

A disability rating of 70 percent, prior to March 5, 2010, and a rating of 100 percent thereafter for the Veteran's PTSD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


